                MICHAEL F. HART*                                                   MARTIN E. KOHLER
                CRAIG S. POWELL                                                          EMERITUS
                GEOFFREY R. MISFELDT
                DANIEL H. SANDERS **

               * ALSO ADMITTED IN MICHIGAN                                         TELEPHONE 414.271.9595
               **ALSO ADMITTED IN OHIO                                              FACSIMILE 414.271.3701




                                                        January 2, 2020


           Honorable William E. Duffin
           U.S. Magistrate Judge
           U.S. District Court
           Eastern District of Wisconsin
           517 East Wisconsin Avenue, Rm. 250
           Milwaukee, WI 53202

           Re:        United States v. John Burgdorff
                      Case No. 19-CR-127

           Your Honor,

           Please accept this letter as Mr. Burgdorff’s response to the government’s Motion for Protective
           Order Regulating the Dissemination of Discovery Materials filed on December 20, 2019. (D.
           31). At this time, Mr. Burgdorff does not object to the government’s motion and the proposed
           order attached thereto. Mr. Burgdorff is currently detained at the Dodge County Detention
           Center in Juneau, WI.
                                                        Respectfully,


                                                        /s/
                                                        Daniel H. Sanders
                                                        Attorney for John Burgdorff




                                                                                                     WWW.HARTPOWELL.COM




735 NORTH WATER STREET, SUITE 1212
MILWAUKEE, WI 53202        Case 2:19-cr-00127-LA Filed 01/02/20 Page 1 of 1 Document 35
